Exhibit 99.2 MAKE GOOD ESCROW AGREEMENT This Agreement, dated as of November 2, 2009 (this “Agreement”), is entered into by and among Biostar Pharmaceuticals, Inc., a Maryland corporation (the “Company”), Barron Partners LP, Fernando Oscar Liu, Olga Filippova, Andrew Barron Worden, Steven Mazur, Golden1177 LP, RossPlan LP, JBWA2 LP, LeeMadison9189 LP, XWRT2 LP, Godfrey2468 LP, SBMT2 LP, Tibero2 LP, and Kaufman2 LP (collectively, the “Purchasers” and individually, the “Purchaser”), and Sichenzia Ross Friedman Ference LLP (the “Escrow Agent”).The Company and the Purchasers shall collectively be referred to as the “Escrowing Parties”.
